Exhibit 10.2
OSI PHARMACEUTICALS, INC.
CONSULTING AND CONFIDENTIAL DISCLOSURE AGREEMENT
     This Consulting and Confidential Disclosure Agreement (“Agreement”) is
effective as of the date of the last party to sign below (“Effective Date”) by
and between OSI Pharmaceuticals, Inc., a Delaware corporation (together with its
subsidiaries, “OSI”), having executive offices at 41 Pinelawn Road, Melville,
New York 11747, and Daryl Granner, M.D., an individual (“Consultant”).
1. Nature of Consulting Services. Consultant will provide advisory services to
OSI with respect to strategy regarding its diabetes and obesity research and
development programs and general corporate initiatives (the “Services”).
2. Delivery of Consulting Services. Consultant will carry out the Services to
the best of Consultant’s ability in a professional manner consistent with
industry standards, in accordance with the standard of care customarily observed
with regard to such services in Consultant’s profession and using the
Consultant’s expertise and creative talents. Consultant will perform Services in
a timely manner and at a location, time and place that Consultant deems
appropriate. Consultant will perform the Services in compliance with all
applicable laws, rules and regulations.
3. Compensation and Reimbursement.
     (a) In consideration of Consultant’s services hereunder, OSI will pay to
Consultant a fee at the rate of seventy five thousand dollars ($75,000) per
annum pro rated for the term of the Agreement (i.e., six thousand two hundred
fifty dollars ($6,250) per calendar month). Fees shall be payable to Consultant
on a monthly basis in arrears.
     (b) OSI will reimburse Consultant for travel and other out-of-pocket
expenses reasonably and properly incurred by Consultant in the course of
performing services under this Agreement; provided, however, that Consultant
provides OSI with appropriate receipts and other relevant documentation for all
such costs as part of any request by Consultant for reimbursement.
Notwithstanding the foregoing, Consultant shall obtain the prior written consent
of OSI for any expenses that will exceed, in the aggregate, more than $2,500.
4. Confidentiality.
     (a) “Confidential Information” means confidential or proprietary
information of OSI either disclosed orally, graphically, in writing, or in
electronic or other form to or otherwise learned by Consultant under this
Agreement or that should reasonably be known to be confidential or proprietary
to OSI, including but not limited to information relating to OSI’s: research,
development, preclinical and clinical programs, data and results; pharmaceutical
or biologic candidates and products; inventions, works of authorship, trade
secrets, processes, conceptions, formulas, patents, patent applications and
licenses; intellectual property rights; business, product, marketing, sales,
scientific and technical strategies, programs and results, including costs and
prices; suppliers, manufacturers, customers, market data, personnel, and
consultants; and other confidential matters related to OSI.
     (b) Subject to Section 4(c), until ten (10) years after the expiration or
termination of this Agreement, Consultant:
          (i) shall not use Confidential Information for its own benefit or the
benefit of any third party except solely for the purpose of performing Services;
          (ii) shall hold Confidential Information in strictest confidence and
shall not disclose Confidential Information to others, except to its employees
or agents who require

 



--------------------------------------------------------------------------------



 



Confidential Information solely for the purpose of performing Services and who
are subject to binding obligations of confidentiality and restricted use at
least as protective as those of this Agreement;
          (iii) shall protect the confidentiality of Confidential Information
using at least the same level of efforts and measures used to protect its own
confidential information, and at least commercially reasonable efforts and
measures, including without limitation limiting access to Confidential
Information commensurate with performance of the Services and keeping adequate
records of those with access to Confidential Information and of all uses or
dispositions of Confidential Information; and
          (iv) shall notify OSI as promptly as practicable of any unauthorized
use or disclosure of Confidential Information.
     (c) Consultant’s obligations under Section 4(b) shall not apply to any
Confidential Information that:
          (i) Consultant knew prior to learning it under this Agreement, as
demonstrated by written records predating the date it was learned under this
Agreement (unless learned from OSI or a third party under a binder of
confidentiality);
          (ii) is now, or becomes in the future, publicly available other than
by an act or omission of Consultant; or
          (iii) a third party discloses to Consultant as a matter of right,
without any restriction on disclosure, and without any breach of any direct or
indirect obligation of confidentiality to OSI, as shown by Consultant’s written
records contemporaneous with such third party disclosure.
     (d) Notwithstanding other provisions of this Agreement, Consultant may
disclose Confidential Information to the extent and to the persons or entities
required under applicable governmental law, rule, regulation or order, provided
that Consultant (i) first gives prompt notice of such disclosure requirement to
OSI so as to enable OSI to seek any limitations on or exemptions from such
disclosure requirement and (ii) reasonably cooperates at OSI’s request in any
such efforts by OSI.
     (e) Upon the earlier of the completion of the Services or OSI’s request for
any reason at any time, Consultant will (i) immediately cease all use of
Confidential Information and notify OSI and (ii) promptly, at OSI’s instruction,
either return to OSI or destroy all Confidential Information, including any
copies, extracts, summaries, or derivative works thereof, and certify in writing
to OSI the completion of such return and/or destruction.
     (f) OSI retains all right, title and interest in and to Confidential
Information. This Agreement gives Consultant no right or license to any
Confidential Information or any intellectual property or other rights owned by
or licensed to OSI, by implication or otherwise, except the right to use
Confidential Information solely for performance of Services. OSI may freely
transfer, disclose and/or use Confidential Information for its or others’
purposes.
     (g) Consultant acknowledges that any actual or threatened breach of this
Section 4 will cause OSI immediate and irreparable harm that cannot be
adequately compensated by monetary damages, and Consultant therefore agrees that
OSI shall have the right to secure equitable and injunctive relief under this
Agreement in addition to any other remedies that may be legally available.
5. Representation and Warranties. Consultant represents and warrants to OSI
that:
     (a) Consultant has the full right, power and authority to enter into this
Agreement and perform its obligations hereunder without the consent of any third
party and without breach of

 



--------------------------------------------------------------------------------



 



any agreements with or obligations to any third party;
     (b) Consultant has not entered and will not enter into any agreement with
or obligation to a third party (e.g., a university or corporation) inconsistent,
incompatible, or conflicting with its obligations under this Agreement; and
     (c) Consultant will inform OSI immediately of any contracts or subject
matter with which Consultant or, if Consultant is an individual, members of
Consultant’s family are engaged in, that may in any way raise a conflict of
interest between Consultant and OSI.
6. Indemnification. Each party will defend, indemnify and hold harmless the
other party, its officers, directors, employees and agents from and against any
and all losses, liabilities, damages, expenses and costs (including reasonable
attorney’s fees) (“Losses”) directly caused by or resulting from a material
breach of this Agreement by such party, except to the extent such Loss was
caused by the gross negligence or willful misconduct of the party (including its
officers, directors, employees and agents) seeking indemnification. Each party
will notify the other party promptly upon learning of a claim, demand, suit, or
proceeding that might give rise to a Loss, and the potentially indemnifying
party may control defense and settlement thereof provided it does so diligently,
in good faith and using reasonably experienced counsel with expertise in the
relevant field. The potentially indemnified party will reasonably cooperate in
such defense and/or settlement at the potentially indemnifying party’s request
and expense and may participate at its own expense using its own counsel.
7. Term and Termination.
     (a) The initial term of this Agreement shall commence on the Effective Date
and expire on the first anniversary of the Effective Date unless extended by
mutual agreement of the parties or earlier terminated under this Section 7.
     (b) Consultant may terminate this Agreement for a material breach by OSI
upon thirty (30) days’ written notice specifying the breach unless such breach
is cured within such 30-day period.
     (c) OSI may terminate this Agreement at any time and for any reason or no
reason, upon written notice to Consultant.
     (d) Expiration or termination of this Agreement shall not affect accrued
rights or obligations of the parties. Sections 4, 5, 6, 7 and 8 shall survive
termination or expiration of this Agreement.
8. General.
     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of the State of New York, regardless of any choice of law principles. The
parties will submit any dispute or claim arising under this Agreement to the
exclusive jurisdiction of the U.S. federal or New York state courts within the
New York counties of New York or Nassau, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
     (b) Any purported assignment or delegation by Consultant of this Agreement
in whole or in part without the prior written consent of OSI shall be void. OSI
has the unconditional right to assign this Agreement if there is no resulting
material change in the scope of the Services. This Agreement shall be binding
upon the parties, their successors and their permitted assigns.
     (c) All notices under this Agreement shall be in writing and shall be
deemed given upon personal delivery, delivery by internationally- or
nationally-recognized bonded courier service, or seven (7) days after sending by
certified or registered mail, postage prepaid and return

 



--------------------------------------------------------------------------------



 



receipt requested, to the following addresses of the respective parties or such
other address as given by notice under this Section 8(c):

OSI:   OSI Pharmaceuticals, Inc.
At the address set forth at the beginning of this Agreement
Attention: General Counsel   Consultant:   Daryl Granner, M.D.
At the address on file with OSI

     (d) During the term of this Agreement, Consultant agrees to abide by the
terms of OSI’s Statement of Company Policy on Securities Trades By Company
Personnel and Directors, a copy of which has been previously furnished to
Consultant.
     (e) During the term of this Agreement, Consultant will not (i) improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and (ii) bring onto the premises
of OSI any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.
     (f) Consultant recognizes that OSI has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on OSI’s part to maintain the confidentiality of such information and
to use it only for certain limited purposes. Consultant agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out Consultant’s work for OSI consistent with the OSI’s agreement
with such third party.
     (g) No amendment to, or waiver of right under, this Agreement is effective
unless in writing signed by authorized representatives of the parties. No waiver
by a party of any breach of this Agreement shall be a waiver of any preceding or
succeeding breach. No waiver by a party of any right under this Agreement shall
be construed as a waiver of any other right. If any provision of this Agreement
is judicially or administratively determined to be unenforceable, the provision
will be reformed to most nearly approximate the parties’ original intent, but
otherwise this Agreement will continue in full force and effect.
     (h) Consultant’s relationship with OSI will be that of an independent
contractor, and nothing in this Agreement shall be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of OSI and is not authorized to make any representation, contract, or
commitment on behalf of OSI. Consultant will be solely responsible for all tax
returns and payments required to be filed with or made to any federal, state or
local tax authority with respect to Consultant’s performance of services and
receipt of fees under this Agreement. If Consultant is a natural person,
(i) Consultant will not be entitled to any of the benefits that OSI may make
available to OSI employees, such as group insurance, profit-sharing or
retirement benefits, (ii) OSI will regularly report amounts paid to Consultant
by filing Form 1099-MISC with the Internal Revenue Service as required by law,
and (iii) OSI will not withhold or make payments for social security, make
unemployment insurance or disability insurance contributions, or obtain worker’s
compensation insurance on Consultant’s behalf; provided however, that nothing in
this Section 8(h) shall affect any benefits that Consultant is entitled to
(including without limitation, any retirement benefits) as a result of his prior
service as a director of OSI. Consultant accepts exclusive liability for
complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Consultant, its agents
or employees under this Agreement, and will defend, indemnify and hold harmless
OSI from and against any and all such taxes or contributions, including
penalties and interest.

 



--------------------------------------------------------------------------------



 



     (i) This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                  CONSULTANT       OSI PHARMACEUTICALS, INC.
 
               
By:
  /s/ D. K. Granner       By:   /s/ Colin Goddard
 
               
 
  Name: Daryl Granner, M.D.           Name: Colin Goddard, Ph.D.
 
              Title: Chief Executive Officer
 
               
Date: June 30, 2009
      Date: 26-June-2009

 